Citation Nr: 0634361
Decision Date: 11/07/06	Archive Date: 01/31/07

DOCKET NO. 04-34 201                        DATE NOV 07 2006


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for degenerative spinal stenosis of the lumbar spine.

3. Entitlement to service connection for a heart condition.

4. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for arthritis.

5. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a kidney condition.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
	I

ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from February 1941 through February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The case is now before the Board for appellate review.

The issues of entitlement to service connection for COPD, degenerative spinal stenosis of the lumbar spine, and heart condition, and whether new and material evidence has been received to open the claims for service connection for arthritis and a kidney disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The veteran is seeking service connection for COPD, degenerative spinal stenosis of the lumbar spine, a heart condition, as well as seeking to reopen his claims for

- 2 



service connection for arthritis and a kidney disability. These claims must be remanded for additional development.

COPD
The veteran' s VA outpatient treatment records show the diagnosis of "moderate COPD" dating back to January 2000. There is no dispute that the veteran meets the first element for service connection for COPD. Under 38 C.F.R. § 3.303(a), the record must still contain medical evidence of an in-service incurrence of the disease and a link between the current diagnosis and the in-service incurrence. Upon review of the veteran's service medical records, there is no indication of an inservice incurrence of a lung disease. In July 2003, a VA examiner reviewed the record and noted in a report that the veteran "has no history of TB, asthma, or emphysema," but remarked on the veteran's history of smoking three packs of cigarettes per day for approximately 40 years, until quitting in approximately 1993. The VA examiner diagnosed a history of COPD, but opined that it is "most. likely secondary to his long history of smoking." However, in July 2006, the veteran testified as to his work in service, which included cleaning cables with various chemicals. The RO has not obtained an addendum to the July 2003 VA examination report to address whether there is a nexus between the veteran's current COPD diagnosis and any exposure to chemicals in service. Thus, additional development is necessary.

The veteran also testified that he had episodes of trouble breathing and gagging during service, and that he was diagnosed by the VA in the late 1960' s as having COPD. The earliest VA treatment records in the file date to 2000, rather than the 1960's. The veteran has repeatedly reported treatment at an Oakland, California, VA facility that has since closed. Because VA treatment records are records in the possession of a Federal department or agency, VA must make as many attempts as necessary to obtain them, under 38 C.F.R. § 3.159(c)(2) (2006). To date, there is no

- 3 



evidence of record showing the VA's attempts to obtain all relevant VA treatment records regarding the veteran's COPD claim. As such, additional development is necessary.

Lumbar Spine
At his July 2006 hearing, the veteran testified as to an in-service incident during which he and a crew of men were required to pull 900-pounds props in order to repair a plane. This testimony followed the June 2003 VA examination at which time a VA examiner diagnosed multilevel degenerative spinal stenosis of his lumbar spine at levels L3-4, L4-5, and foraminal narrowing at L5-S1. The VA examination report is lacking in that it did not provide a nexus opinion. With evidence of an inservice incurrence and of a current diagnosis, a medical opinion is warranted as to whether there is a nexus between the veteran's multilevel degenerative spinal stenosis and his in-service work. See 38 C.F.R. § 3.159(c)(4) (2006).

New and Material Evidence
The veteran is attempting to reopen his claims for service connection for arthritis and for a kidney disorder. In light of recent precedential decisions by the United States Court of Appeals for Veterans Claims, the notice requirements for this type of case have substantially changed.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new VA notice requirements for new and material evidence claims. In particular, under Kent, VA must notify the veteran of the elements of his service connection claim and of the definition of "new and material evidence." Kent also requires that VA give the veteran notice of precisely what evidence is necessary to reopen his claim, depending upon the basis of the previous denial.

The January 2003 letter did suggest, generally, the types of evidence that would be material to a claim, but it did not define new and material evidence, nor did it state precisely what evidence was necessary to reopen the claim based upon the last final

- 4 



decision on those claims. Corrective notice is required under Kent before the claims to reopen service connection can be properly adjudicated.

Dingess v. Nicholson, _9 Vet. App. 473 (2006)
During the pendency of this appeal, the Court also issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.l59(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. The January 2003 letter did not notify the veteran of the evidence necessary in relation to the degree of disability and the effective date of the award. Corrective notice is required under Dingess for all of the veteran's claims before they can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has fully met its duty to notify the veteran pursuant to 38 C.F.R. § 3.159(b) with regard to all of his claims. This should include corrective notice that is compliant with both Kent v. Nicholson, 20 Vet. App. 1 (2006), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Ensure that VA has fully met its duty to assist the veteran under 38 C.F.R. § 3.159(c)(2) by first obtain a comprehensive list containing the names and addresses of the private providers and VA facilities from whom the veteran has received treatment for the disorders at issue since service discharge. Then obtain all relevant evidence any VA treatment facility, including records of VA treatment dating back to the veteran's service dates, but specifically with regard to the veteran's COPD diagnosis in the 1960's from an Oakland, California, VA facility that has since closed. All efforts to obtain these records must be documented.

- 5 



3. Once numbers 1 and 2, above, have been completed, obtain an addendum to the July 2003 pulmonary examination report with regard to the veteran's claim for service connection for COPD, and the June 2003 spine examination report with regard to the veteran's claim for service connection for his lumbar spine disability.

The VA examiners should provide an opinion, considering all of the available evidence, including the July 2006 hearing transcript, regarding the etiology of the veteran's COPD and lumbar spine disability.

The examiners should address the following question: is it more likely than not (i.e., probability greater than 50 percent", at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran's disability was caused by disease or injury during service? A complete rationale should be provided for any opinion expressed and the examiner should point to any particular evidence used in writing the addendum report.

4. Readjudicate the veteran's claims. If the benefits sought on appeal remain denied, the veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 6 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.CA. §§ 51O9B, 7112 (West Supp. 2005).

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


- 7 



